DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/28/22 has been accepted and entered.  Accordingly, claim 13 has been amended.
Claims 1-20 are pending in this application. 
In view of the amendment filed 2/28/22, the previous objections to specification and claim 13 have been withdrawn. 

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. More specifically, Applicant argues that the combined teachings of Korus et al. and Zhu et al. do not teach “activating and announcing a first MBMS bearer for supporting floor control”. “activating and announcing at least one second MBMS bearer for supporting media transmission”, “whereby the floor control and the media transmission are supported on separate MBMS bearers for the group call”.  Examiner respectfully disagrees with the Applicant. 
First, Applicant argues that the Korus “does not explicitly state that the pre-established MBMS bearers control the floor during a group call” and that “there are a number of different types of messages that may be sent that may be considered ‘control messages’ that do not support controlling the floor for a group call” (page 9).   Examiner respectfully disagrees with the Applicant. 
Korus et al. teaches that a plurality of MBMS bearers for transporting media streams are established a priori and held in reservation until time of PTT invocation, wherein one or more of these existing MBMS bearers within each of the selected MBMS service areas are assigned (par [0042]), and that the PTT controller identifies the assigned MBMS bearers to the members of the communication group (par [0050]; FIG. 2).  That is, the pre-established bearers are activated (i.e., via assignment) and announced.  Further, Korus et al. teaches that the MBMS bearer binding could be included in floor control signaling to the PTT client sending the PTT request and to the other group members notifying the corresponding UE that a session is granted in response to the PTT request (par [0050]).  As an example, Korus et al. teaches that the floor control signaling comprises a call grant message to the PTT requestor and a call taken message to the other group members (par [0050]).   This floor control signaling that includes MBMS binding messages are sent using a MBMS bearer that is pre-established (par [0065]).  Although Applicant argues that Korus et al. does not teach the pre-established MBMS bearers “control the floor during a group call” by pointing that the other control messages are sent that do not support controlling the floor for a group call, Examiner notes that the other control messages can be interpreted as floor control messages other than MBMS binding message.  Furthermore, even assuming “other control messages”, arguendo, are interpret as non-floor control messages, the claim does not recite that the first MBMS bearer is for only supporting floor control in a group call. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “first MBMS bearer for supporting only floor control in a group call”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the secondary reference, Zhu et al. teaches that different MBMS bearers are used for sending the call control signaling, talk burst control signaling, and PTT/PTX data/media (par [0107]), where the talk burst control signaling are used to ensure that only one user is given a permission to speak while all other users listen (par [0108]), indicating that talk burst control signaling is floor control signaling in a group call.  Although Applicant argues that “Zhu does not actually state that the media transmission and the call control for the same call are split on different bearers” (page 10), Zhu et al. teaches that the bearer for talk burst control signaling that occurs in a group call is separated from the bearer of PTT/PTX data transmission.  Therefore, the combination of the references teaches “a first MBMS bearer for supporting floor control in a group call” as recited in claims. 

Secondly, Applicant argues that although Korus et al. teaches use of floor control messages, “these messages are used to bind the respective bearer to the group, not for controlling the floor-to send connect and disconnect messages” (page 9).  Examiner respectfully disagrees with the Applicant. 
As noted above, Korus et al. teaches that the floor control signaling that includes MBMS binding messages are sent using a MBMS bearer that is pre-established (par [0065]).  These messages are noted as floor control signaling in a group call and transmitted using a pre-established MBMS bearer.  The claim simply recites “a first MBMS bearer for supporting floor control in a group call to client nodes”, and does not define “floor control in a group call”.  Without specifics of the floor control, the floor control signaling message that includes MBMS bind message is the floor control in a group call.  Furthermore, as noted, Zhu et al. teaches that the talk burst control signaling that are used to ensure only one user is given a permission to speak while all other users listen uses a different MBMS bearer from the bearer that transmits PTT data/media.  Therefore, the combination of Korus et al. and Zhu et al. teaches “a first MBMS bearer for supporting floor control in a group call” as recited in claims. 

Lastly, Applicant argues that if the MBMS bearer ‘is pre-established and used for sending MBMS connect and disconnect messages’ then it is not activated for supporting floor control in a group call” (page 9).   Examiner respectfully disagrees with the Applicant. 
Korus et al. teaches a plurality of MBMS bearers for transporting media streams are established a priori and held in reservation until time of PTT invocation, wherein one or more of these existing MBMS bearers within each of the selected MBMS service areas are assigned (par [0042]), and that the PTT controller identifies the assigned MBMS bearers to the members of the communication group (par [0050]; FIG. 2).  The fact that the bearers are pre-established does mean they are already “activated” as Applicant indicates.  Rather, already pre-established bearers need to be assigned (i.e., activated) in order to be used for a particular group call.  Such a step is obvious when the MBMS bearer binding is included in floor control signaling that is sent to the PTT client sending the PTT request and to the other group members (par [0050]).  That is, the fact that PTT client and other group members have knowledge of where to receive the floor control signaling indicates that such a pre-established MBMS bearer for floor control message is already assigned and announced.  Therefore, the combination of Korus et al. and Zhu et al. teaches “a first MBMS bearer for supporting floor control in a group call” as recited in claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korus et al. (U.S. Patent Application Publication No. 2012/0170502) and further in view of Zhu et al. (U.S. Patent Application Publication No. 2016/0119762).

Regarding Claim 1, Korus et al. teaches A method for multimedia broadcast multicast service (MBMS) bearer handling in a group communications system (Korus et al. teaches methods for binding and unbinding a MBMS bearer to a communication group (par [0004])), the method being performed by a control node (PTT call controller 102 in FIG. 1), comprising: activating and announcing a first MBMS bearer for supporting floor control in a group call to client nodes of the group call (Korus et al. teaches that the MBMS connect message can be sent using a MBMS bearer that is pre-established and used for sending MBMS connect and disconnect messages, and that connect and disconnect message can be included in a floor control message (par [0065]); the UE monitors pre-established downlink broadcast MBMS bearer for assignment (par [0073]); the MBMS bearer binding could be included in floor control signaling to the PTT client sending the PTT request and to the other group members notifying the corresponding UE that a session is granted in response to the PTT request (par [0050]), because the MBMS bearer binding is transmitted by the pre-established MBMS bearer and that the MBMS bearer binding is included in floor control signaling (par [0065]), having UEs receive the information via the pre-established bearer, UEs would have been informed of the information of the bearer to enable UEs to monitor the bearer for any control messages, thus activated and informed to the UEs); and activating and announcing at least one second MBMS bearer for supporting media transmission in the group call (Korus et al. teaches that PTT call controller assigns MBMS bearers to transport media to a communication group (par [0039][0049][0050]); and that such assignment is transmitted via MBMS connect message (par [0061][0073]; FIG. 5)), whereby the floor control and the media transmission are supported on separate MBMS bearers for the group call (Korus et al. teaches that the MBMS connect message, as a part of floor control message, is sent using a downlink broadcast MBMS bearer (par [0065]); the MBMS connect (or disconnect) identifies only the MBMS bearers for the talkgroups in the MBMS service area (par [0067]), indicating that the used MBMS bearer in sending MBMS connect message is different from MBMS bearers assigned for the talkgroup). 
By teaching that the MBMS connect message is transmitted as the part of floor control message in a downlink broadcast MBMS as noted above, Korus et al. teaches activating and announcing a first MBMS bearer for supporting floor control in a group call to client nodes of the group call.  However, Zhu et al. teaches activating and announcing a first MBMS bearer for supporting floor control in a group call to client nodes of the group call, whereby the floor control and the media transmission are supported on separate MBMS bearers for the group call more explicitly. 
	Zhu et al. is directed to group bearer and bearer selection for multicast/broadcast data transmission.  More specifically, Zhu et al. teaches activating and announcing a first MBMS bearer for supporting floor control in a group call to client nodes of the group call (Zhu et al. teaches that UE receives a talk burst control message from the eNB through an MBMS bearer (par [0111]), indicating that such is activated and announced to enable user to receive the message; talk burst control message is used to ensure that only one user is given a permission to speak while all other users listen and that the talk burst control message is sent via MBMS channel (par 0108])), whereby the floor control and the media transmission are supported on separate MBMS bearers for the group call (Zhu et al. teaches different MBMS bearers and TMGIs are used for sending the call control signaling, talk burst control signaling and PTT/PTX data/media (par [0107])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korus et al. so that the floor control and media transmission are supported on separate MBMS bearers for the group call, as taught by Zhu et al.  The modification would have allowed the system to reduce call latency while providing security enhancements (see Zhu et al., par [0099]). 

Regarding Claim 5, the combined teachings of Korus et al. and Zhu et al. teach The method according to claim 1, and further, the references teach further comprising: obtaining a floor request message for the group call from a first client node of the client nodes (Korus et al. teaches transmitting a call Grant message to the PTT requestor (par [0050]); Zhu et al. teaches that talk burst control messages are used to ensure that only one user is given a permission to speak while all other users listen and such is sent via MBMS (par [0108]); UE encrypts a talk burst request message and sends the same to a PoC server (par [0109])); and in response thereto: broadcasting a floor taken message for the group call on the first MBMS bearer to at least one other client node of the client nodes (Korus et al. teaches broadcasting call taken message to other group member (par [0050]); Zhu et al. teaches that the talk burst control message is sent via MBMS if the message is sent to all listeners (par [0108])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 6, the combined teachings of Korus et al. and Zhu et al. teach The method according to claim 1, and further, the references teach further comprising: obtaining media messages for the group call from a first client node of the client nodes (Korus et al. teaches that a request to transmit media stream to a communication group is received from a member of the group (par [0041][0043]); and that PTT call controller receives and forward the media stream to the group members (par [0051])); and in response thereto: broadcasting the media messages for the group call on one of the at least one second MBMS bearer to at least one other client node of the client nodes (Korus et al. teaches that members of the communication group receive the media stream being broadcast to the communication group over the assigned MBMS bearers (par [0051])).

Regarding Claim 7, Korus et al. teaches A method for multimedia broadcast multicast service (MBMS) bearer handling in a group communications system (Korus et al. teaches methods for binding and unbinding a MBMS bearer to a communication group (par [0004])), the method being performed by a client node (PTT client (par [0050])), comprising: obtaining a broadcast service announcement of a first MBMS bearer for supporting floor control in a group call from a control node of the group call (Korus et al. teaches that the UE monitors pre-established downlink broadcast MBMS bearer for assignment (par [0073]); PTT request is communicated by way of floor control signaling (par [0043]); and for UE to know which MBMS bearer to monitor for data stream indicates that such an information has been obtained); and obtaining a broadcast service announcement of at least one second MBMS bearer for supporting media transmission in the group call from the control node (Korus et al. teaches that the PTT call controller selects and assigns available MBMS bearer to transport the media stream to the communication group (par [0044]) and transmits such information utilizing a MBMS connect message that binds a group to a MBMS bearer within a given MBMS service area (par [0064][0065]), and that such a message can be sent on a pre-established downlink broadcast MBMS bearer that UE monitor (par [0073]), indicating that UE obtains the broadcast announcement), whereby the floor control and the media transmission are supported on separate MBMS bearers for the group call ((Korus et al. teaches that the MBMS connect message, as a part of floor control message, is sent using a downlink broadcast MBMS bearer (par [0065]); the MBMS connect (or disconnect) identifies only the MBMS bearers for the talkgroups in the MBMS service area (par [0067]), indicating that the used MBMS bearer in sending MBMS connect message is different from MBMS bearers assigned for the talkgroup). 
By teaching that the MBMS connect message is transmitted as the part of floor control message in a downlink broadcast MBMS as noted above, Korus et al. teaches obtaining a broadcast service announcement of a first MBMS bearer for supporting floor control in a group call from a control node of the group call.  However, Zhu et al. teaches obtaining a broadcast service announcement of a first MBMS bearer for supporting floor control in a group call from a control node of the group call, whereby the floor control and the media transmission are supported on separate MBMS bearers for the group call more explicitly. 
	Zhu et al. is directed to group bearer and bearer selection for multicast/broadcast data transmission.  More specifically, Zhu et al. teaches obtaining a broadcast service announcement of a first MBMS bearer for supporting floor control in a group call from a control node of the group call (Zhu et al. teaches that UE receives a talk burst control message from the eNB through an MBMS bearer (par [0111]), indicating that such is activated and announced to enable user to receive the message; talk burst control message is used to ensure that only one user is given a permission to speak while all other users listen and that the talk burst control message is sent via MBMS channel (par 0108])), whereby the floor control and the media transmission are supported on separate MBMS bearers for the group call (Zhu et al. teaches different MBMS bearers and TMGIs are used for sending the call control signaling, talk burst control signaling and PTT/PTX data/media (par [0107])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korus et al. so that the floor control and media transmission are supported on separate MBMS bearers for the group call, as taught by Zhu et al.  The modification would have allowed the system to reduce call latency while providing security enhancements (see Zhu et al., par [0099]).

Regarding Claim 8, the combined teachings of Korus et al. and Zhu et al. teach The method according to claim 7, and further, the references teach further comprising: determining whether to start monitoring the first MBMS bearer for floor control messages or not in response to having obtained the broadcast service announcement of the first MBMS bearer (Zhu et al. teaches that the talk burst control message is sent via MBMS if the message is sent to all listeners (par [0108]); talk burst control messages are used to ensure that only one user is given a permission to speak while all other users listen (par [0108]); Korus et al. discloses that the information of MBMS assignment to the group needs to be sent and that such information is sent in floor control signaling (par [0050]) in order to forward the media stream. Therefore, based on the broadcast service announcement, UE determines whether to monitor the first MBMS bearer for additional floor control message.).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 9, the combined teachings of Korus et al. and Zhu et al. teach The method according to claim 7, and further, the references teach further comprising: monitoring the first MBMS bearer for floor control messages (Korus et al. teaches that UE monitors pre-established downlink broadcast MBMS bearer for assignment (par [0073]); and notification such as call grant message in response to the PTT request is sent in floor control signaling (par [0050])).

Regarding Claim 10, the combined teachings of Korus et al. and Zhu et al. teach The method according to claim 7, and further, the references teach further comprising: determining whether to start monitoring one of the at least one second MBMS bearer for media messages or not in response to having obtained the broadcast service announcement of the at least one second MBMS bearer (Korus et al. teaches that PTT call controller sends the assigned MBMS bearers to the members of the communication group and that such information is included in floor control signaling that uses the first MBMS bearer (par [0050]); Further, MBMS disconnect message can be sent (par [0070]).  Based on the broadcast service announcement of the assigned MBMS bearers, UE determines whether to monitor one of the at least one second MBMS bearer.).

Regarding Claim 11, the combined teachings of Korus et al. and Zhu et al. teach The method according to claim 7, and further, the references teach further comprising: monitoring one of the at least one second MBMS bearer for media messages (Zhu et al. teaches that PoC server sends a talk burst confirm message granting the UE permission to send PTT media to the target UE, and the PoC server sends a talker identity to the target UE and sends the media through an MBMS (par [0106]), enabling UE to monitor the  MBMS bearer; talk burst control messages is used to ensure that only one user is given a permission to speak while all other users listen and that talk burst control messages are sent between PoC server, originator and target UEs (par [0108])).  The motivation to combine these references is the same as that of claim 7. 

Regarding Claim 12, the combined teachings of Korus et al. and Zhu et al. teach The method according to claim 7, and further, the references teach further comprising: obtaining a floor taken message for the group call on the first MBMS bearer from the control node (Korus et al. teaches that the call taken message is broadcast to other group members as a floor control signaling (par [0050]), and that floor control signaling is sent on a pre-established downlink broadcast MBMS bearer that UE monitor (par [0073][0065])).  

Regarding Claim 13, the combined teachings of Korus et al. and Zhu et al. teach The method according to claim 7, and further, the references teach further comprising: obtaining media messages for the group call on one of the at least one second MBMS bearer from the control node (Korus et al. teaches that the members of the communication group use the TMGIs to access the assigned MBMS bearers and receive the media stream being broadcast on those MBMS bearers (par [0051])).

Regarding Claim 16, the combined teachings of Korus et al. and Zhu et al. teach The method according to claim 7, and further, the references teach wherein the group communications system is a push to talk (PTT) system (Korus et al. teaches a PTT controller (par [0021])).

Regarding Claims 17 and 19, Claims 17 and 19 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1 and 7.   Therefore, claims 17 and 19 are also rejected for similar reasons set forth in claims 1 and 7.

Regarding Claim 18, the combined teachings of Korus et al. and Zhu et al. teach The control node according to claim 17, and further, the references teach further comprising a storage medium storing a set of operations, and wherein the processing circuitry is configured to retrieve the set of operations from the storage medium to cause the control node to perform the set of operations (Korus et al. teaches a computer-readable storage element or medium storing codes for a processor to perform the method (par [0082])).  

Regarding Claim 20, Claim 20 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 18.  Therefore, claim 20 is also rejected for similar reasons set forth in claim 18. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Korus et al. (U.S. Patent Application Publication No. 2012/0170502), Zhu et al. (U.S. Patent Application Publication No. 2016/0119762), and further in view of Yu et al. (U.S. Patent Application Publication No. 2014/0286222).

Regarding Claim 2, the combined teachings of Korus et al. and Zhu et al. teach The method according to claim 1, and further, the references teach further comprising: obtaining a group call setup request from a first client node of the client nodes in response to having activated the first MBMS bearer and one of the at least one second MBMS bearer (Zhu et al. teaches MBMS bearer is pre-setup to be immediately available (par [0105]); UE performs the PTT/PTX call setup by setting up a unicast bearer with an eNB (par [0111]); UE includes group call setup signaling to the eNB while setting up the unicast bearer (par [0111]; FIG. 20); group call setup signaling includes service announcement and discovery information for an MBMS bearer, and that the group call setup signaling is a SIP invitation request (par [0112])); and performing a group call setup procedure for the group call (Zhu et al. teaches that UE receives a talk burst control message (par [0113]; FIGS. 17, 20), indicating that the group call setup was performed.).  
	Although teachings that the MBMS bearer is pre-setup as noted above, the references do not explicitly teach obtaining a group call setup request from a first client node of the client nodes in response to having activated the first MBMS bearer and one of the at least one second MBMS bearer.  Yu et al. teaches such a limitation. 
	Yu et al. is directed to group communication over LTE eMBMS.  More specifically, Yu et al. teaches that access information including mapping information between the Push-to-talk over Cellular (PoC) group ID and the TMGI associated with the MBMS bearer is announced to UE.  Subsequently, UE sets up RAN resources for receiving MBMS data (par [0070]; FIG. 10A); to support PoC traffic multicasting, both a unicast EPS bearer and a multicast MBMS bearer need to be already established for the same service before a UE requests for PoC traffic (par [0065]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korus et al. and Zhu et al so that a group call setup request is obtained in response to having activated MBMS bearers, as taught by Yu et al.  The modification would have allowed the system to efficiently support PoC traffic multicasting.(see Yu et al., par [0065]).

Regarding Claim 3, the combined teachings of Korus et al., Zhu et al., and Yu et al. teach The method according to claim 2, and further, the references teach wherein said group call setup procedure is performed in response to the group call setup request having been obtained (Zhu et al teaches that PoC server sets up the group call after receiving the request (par [0106]; FIG. 17)).  The motivation to combine these references is the same as that of claim 2. 
Regarding Claim 4, the combined teachings of Korus et al., Zhu et al., and Yu et al. teach The method according to claim 2, and further, the references teach wherein said group call setup procedure is performed prior to activating and announcing said first MBMS bearer (Yu et al. teaches that UE already belongs to a PoC group, and a unicast EPS bearer for group communication is ready established. In 1702, UE receives access information comprising MBMS bearer configuration (par [0092]; FIG. 17)).  The motivation to combine these references is the same as that of claim 2. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Korus et al. (U.S. Patent Application Publication No. 2012/0170502), Zhu et al. (U.S. Patent Application Publication No. 2016/0119762), and further in view of Reudink et al. (U.S. Patent No. 8,494,063).

Regarding Claim 14, the combined teachings of Korus et al. and Zhu et al. teach The method according to claim 7, however, the references do not explicitly teach wherein modulation and coding scheme for the first MBMS bearer and the modulation and coding scheme for at least one second MBMS bearer differ.  Reudink et al. teaches such a limitation. 
	Reudink et al. is directed to system and method for stacking receiver channels for increased system through-put in an RF data transmission system.  More specifically, Reudink et al. teaches that modulation and coding scheme for the control channel and the data channel is different (col. 5, lines 51-61). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to method of Korus et al. and Zhu et al so that the modulation and coding scheme for the control MBMS bearer and the data MBMS bearer is different, as taught by Reudink et al.  The modification would have allowed the system to insure continuous communication and to direct control of modulation and coding of at least one data channel (see Reudink et al., col. 5, lines 51-61). 

Regarding Claim 15, the combined teachings of Korus et al., Zhu et al., and Reudink et al. teach The method according to claim 14, and further, the references teach wherein the modulation and coding scheme for the first MBMS bearer is more robust than the modulation and coding scheme for the at least one second MBMS bearer (Reudink et al. teaches that the control channel uses the lower more robust modulation and coding (col. 5, lines 51-61).  The motivation to combine the references is the same as that of claim 14. 

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414